—Determination of respondent Housing Authority dated May 13, 1998, terminating petitioner’s public housing tenancy upon the ground of nondesirability, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eileen Bransten, J.], entered May 6, 1999), dismissed, without costs.
Substantial evidence for the finding of nondesirability was provided by the testimony of a police officer that petitioner admitted him into the subject apartment where, in petitioner’s occasional presence, he negotiated with her boyfriend a major drug transaction that petitioner subsequently offered to personally complete when the boyfriend fell ill, and by petitioner’s plea of guilty to criminal sale of a controlled substance in the second degree (Penal Law § 220.41) for her involvement in that transaction. The penalty of termination of tenancy was appropriate and, in no way, shocks our sense of fairness (see, Matter of Woody v Franco, 260 AD2d 186, lv denied 94 NY2d 754). Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.